Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Amendments filed on Jan. 26, 2021 has been received and entered.
Currently, Claims 19-22, 24-25, 27-41, and 43-50 are pending.  Claims 19-22, 24-25, 27-41, and 43-50 are examined on the merits.   
Claims 19-31, 40-44 and 50 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32-49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 32-39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Dec. 28, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Hyman on Feb. 8, 2021.

The application has been amended as follows: 
In the Claims:
In Claim 32, line 3, insert “acid” before the word protease.
In Claim 34, line 4, insert “said” before “at least” and “acid” before the word protease.
In Claim 35, line 2, delete “a protease” and insert “said at least one acid protease”.
In Claim 40, line 3, insert the word “acid” before the word protease.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amend to include acid protease filed Jan. 26, 2021 and declaration filed Nov. 12 2020 have overcome the last Office rejection of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19-22, 24-25, 27-41, and 43-50 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655